 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   DARREN GILBERT,                                   Case No. 1:21-cv-00690-AWI-SAB

12                 Plaintiff,                          ORDER RE STIPULATION AND SETTING
                                                       ASIDE DEFAULT AGAINST AMAR
13          v.                                         KUMAR AND EXTENDING TIME FOR
                                                       RESPONSIVE PLEADING TO BE FILED
14   DOCTOR’S CHOICE MODESTO, LLC, et
     al.,                                              (ECF Nos. 10, 11)
15
                   Defendants.
16

17

18         Darren Gilbert (“Plaintiff”) filed this action alleging violation of the Americans with

19 Disabilities Act against Doctor’s Choice Modesto LLC and Amar Kumar. (ECF No. 1.) On
20 May 17 and 28, 2021, Plaintiff returned a proof of service showing the defendants have been

21 served with the summons and complaint. (ECF Nos. 4, 7.) On June 11, 2021 Defendant

22 Doctor’s Choice Modesto LLC filed an answer to Plaintiff’s complaint. (ECF No. 8.) On June

23 15, 2021, the Clerk of the Court entered default against Defendant Kumar at Plaintiff’s request.

24 (ECF Nos. 9, 10.) On July 8, 2021, a stipulation was filed to set aside the default against

25 Defendant Kumar and extend time for him to respond to the complaint.

26         Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

27         1.      The default entered against Defendant Kumar on June 15, 2021, is SET ASIDE;

28         2.      Defendant Kumar shall file a pleading responsive to the complaint on or before


                                                   1
 1                  August 15, 2021;

 2          3.      The scheduling conference set for July 23, 2021 is CONTINUED to October 5,

 3                  2021, at 10:30 a.m. in Courtroom 9; and

 4          4.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        July 8, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   2
